DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species VII (Figs. 6A-6D) in the reply filed on June 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-18 have been examined on the merits in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the functional recitation “for applying a sector rotation to said probe” renders the claim vague and indefinite because it is not supported by recitation of adequate structure to perform the claimed function. 
In claim 13, the recitation “distal side has a geometric form that is axially symmetric” renders the claim vague and indefinite because it is unclear whether the geometric form of the head is being referred to.  The head is defined by the distal sides.  
In claim 14, the recitation “distal side has a shape taken from the group consisting of conical, frusto-conical, convex and concave” renders the claim vague and indefinite because it is unclear whether the shape of the head is being referred to since the head is defined by distal sides.
In claim 17, the recitation “to vibrate said head and said distal side” renders the claim vague and indefinite because it seems to imply that the head and the distal side can be vibrated independent of each other. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Darian et al. (US 20080058775) in view of Dietz et al. (US 8961547).
Darian et al. disclose a probe connectable to a proximal end of an electromechanical or ultrasonic transducer 12, the probe having an enlarged head with a tapered side (for e.g. Fig. 3C), the probe having a shaft with a longitudinal bore or central lumen 36 connected to a source of pressurized fluid such as saline.
Regarding claims 2 and 7, Darian et al. disclose ports or openings in the head communicating with the central lumen or channel (Figs. 4B-4E, 8 and supporting text). 
Regarding claims 3, 4 and 5, Darian et al. disclose energy-directing or force-concentrating formations in the form of knurls or ridges or teeth (Fig. 4A). 
Regarding claims 6 and 7, Darian et al. disclose an output opening 42 of probe bore 38 centrally located in the distal side of the probe head (Figs. 3B-3D).

Regarding claim 14, Darian et al. disclose the probe tip to have a conical shape (Fig. 5).
Darian et al. disclose all elements of the claimed invention except for a handpiece with an ultrasonic transducer that has a translatory or linear drive and a controller. 
Deitz et al. disclose an ultrasonic generator for an ultrasonic surgical instrument including: an ultrasonic generator and a motor control system with a power supply coupled to a control module or controller.  Dietz et al. also disclose a linear drive system (Fig. 2) for axial movement of the instrument such that the instrument end translates with respect to the sheath when the drive system is activated.
It would have been obvious to one of ordinary skill in the art to have provided a handpiece, as taught by Dietz et al., for the predictable result of providing axial movement of the instrument. 
The claimed method steps are rendered obvious by the above discussion.

Claims 8-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Darian et al. (US 20080058775) and Dietz et al. (US 8961547) further in view of Novak et al. (US 8025672).
The combination of Darian et al. and Dietz et al. discloses all elements of the claimed invention except for an explicit reference to pulsing the frequency.  
Novak et al. disclose pulsing the output of the ultrasonic generator for modulating the output to control for a specific clinical application.  Pulsing of output includes temporarily stopping or reversing the drive. 
Therefore it would have been recognized by one of ordinary skill in the art that applying the known technique of pulsing the output, as taught by Novak et al., to the instrument system of the combination of Darian et al. and Dietz et al. would have yielded predictable results, i.e., improved clinical application of the system.
	The claimed method steps are rendered obvious by the above discussion. 

Conclusion
Non application of prior art indicates allowable subject matter.  However, a final patentability determination with respect to claims 10-11 and 17 cannot be made until the rejections under 35 USC 112(b) made in this office action are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 15, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775